Filed 3/9/21 P. v. Quinones CA4/1

                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D076840

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. SCD281845)

JUAN MCKOY QUINONES,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of San Diego County,
Sharon B. Majors-Lewis, Judge. Affirmed and remanded with directions.
          Aurora Elizabeth Bewicke, under appointment by the Court of Appeal,
for Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal, Andrew Mestman and Randall D. Einhorn, Deputy Attorneys
General, for Plaintiff and Respondent.
      A jury convicted Juan McKoy Quinones of robbery (Pen. Code, § 2111)
and threatening a public officer (§ 71). After trial, Quinones admitted one
strike prior (§ 667, subds. (b)–(i)), one serious felony prior (§ 667, subd. (a)),
and one prison prior (§ 667.5, subd. (b)). The trial court struck all of the
priors, and sentenced Quinones to three years of formal probation, including
365 days in local custody.
      On appeal from the judgment, Quinones raises several claims of error.
He first asserts reversal is required because the prosecution presented a
legally invalid theory of liability to the jury. Alternatively, he argues his
counsel was unconstitutionally ineffective because she failed to request a jury
instruction on his claim of right to the property taken. Quinones next
contends the court erred by failing to instruct on lesser included offenses.
Finally, Quinones asks this court to correct a clerical error in a minute order
that incorrectly states the jury found true the prior offense allegations.
      As we shall explain, we reject each of Quinones’s arguments except for
his argument concerning the clerical error in the minute order. We affirm
the judgment, and remand with directions to the trial court to modify the
August 8, 2019 minute order to remove the inaccurate statement that the
jury rendered a finding on the prior offense allegations.
                FACTUAL AND PROCEDURAL BACKGROUD
      Around 11:00 p.m., Quinones entered a Jack-in-the-Box restaurant in
downtown San Diego. He ordered a hamburger and paid with an Electronic
Benefits Transfer (EBT) card. While Quinones waited near the counter for
his food, another customer came forward to place an order. Quinones asked
the customer if he could pay for the customer’s order with his EBT card and
take the customer’s cash. The cashier told Quinones that was not


1     Subsequent undesignated statutory references are to the Penal Code.
                                         2
permitted.2 Quinones responded to the cashier aggressively, stating “ ‘It is
my E.B.T. card. I can do whatever I want with it.’ ” Quinones’s demeanor
made the cashier uncomfortable, so she asked her manager, who was working
the drive-through window, to take over the register. The cashier also asked
the cook to make Quinones’s order right away.
      The manager gave Quinones his hamburger and again told Quinones
he could not use his EBT card to pay for another customer’s order. Quinones
became angry, threw his order back at the manager, and asked for a refund.
The manager told Quinones he would give Quinones a refund after he took
care of the other customers in line. As the manager opened the cash register
to accept a cash payment from the next customer, Quinones reached into the
register and grabbed some of the bills. The manager grabbed for Quinones’s
hand to try and take back the bills, but Quinones yanked his hand away and
started walking towards the door.
      The manager came out from behind the counter and attempted to block
the door to prevent Quinones from leaving. Quinones pushed past the
manager, and out the door. The manager followed Quinones outside, and
grabbed a bag Quinones was carrying to try and stop him. Quinones broke
free and kept walking as the manager followed, asking Quinones to return
the money. Quinones then turned abruptly and punched the manager in the
face. The manager felt his “head spinning.” Quinones fled the area. The
manager had bruising on his face for days after the incident.
      The cashier called the police, who arrived after Quinones was gone.
The police took a report and the following day, a detective came back to the
store and viewed video surveillance of the incident taken by the store’s
cameras. A still image of Quinones from the video was circulated, and


2     The cashier also heard Quinones say he needed cash to buy drugs.
                                       3
Quinones’s parole officer recognized him. The officer coordinated with San
Diego police to arrest Quinones. While he was being processed at jail,
Quinones repeatedly threatened the arresting officers.
      Quinones was eventually charged with robbery (§ 211) and threatening
a public officer (§ 71). The amended information also alleged four probation
denial priors, a prison prior, a serious felony prior, and a strike prior. After a
two-day trial, the jury found Quinones guilty of both charges. Thereafter,
Quinones admitted the alleged prison prior, the serious felony prior, and a
strike prior. At the sentencing hearing, the trial court, sympathetic to
Quinones, struck the priors and sentenced him to three years’ probation on
the condition he serve 365 days in local custody.
                                 DISCUSSION
                                        I
                           Prosecutorial Misconduct
      Quinones first asserts the prosecution presented a legally invalid
theory of liability to the jury, requiring reversal. Alternatively, he argues his
counsel was unconstitutionally ineffective because she failed to request a jury
instruction on the defense of Quinones’s claim of right to the money taken.
                                        A
      After the close of evidence, before closing arguments, the trial court
instructed the jury that robbery is a specific intent crime, which required the
jury to find Quinones had the intent to permanently deprive the victim of the
property. During her closing argument, the prosecutor argued to the jury
that the refund Quinones claimed he was owed for his order was irrelevant to
its determination of whether Quinones was guilty of robbery. Specifically,
the prosecutor stated “Now, you may be asking yourself, okay. Well, Mr.
Quinones entered the store. He used his EBT card. After he didn’t want his


                                        4
food because he wasn’t getting cash that he said he wanted for drugs, he gave
the food back, and at that point, he was waiting for his refund. And you may
be thinking, ‘well, the moment he reached into the cash register, he was just
making himself whole,’ because he had paid with his EBT card. You may be
thinking, ‘well Jack-in-the-Box owed him money.’ ” She continued, “That’s
not the way the law applies. That is not a defense. Ladies and gentlemen,
you will find that nowhere in your jury instruction packet. … You do not
have the right to go into a store, to go into a restaurant, to go into a tire shop,
to go anywhere and just snatch money that you think you are entitled to. It
is not how it works.”




                                         5
      During her rebuttal, the prosecutor again emphasized this argument.
After closing statements, the court instructed the jury on the elements of

robbery and the meaning of each element.3




3      The court’s instruction, based on CALCRIM No. 1600, stated: “The
Defendant is charged in Count One with Robbery. [¶] To prove that the
Defendant is guilty of this crime, the People must prove that: [¶] 1. The
Defendant took property that was not his own; [¶] AND 2. [¶] The property
was in the possession of another person; [¶] AND [¶] 3. The property was
taken from the other person or his immediate presence; [¶] AND [¶] 4. The
property was taken against that person’s will; [¶] AND [¶] 5. The Defendant
used force or fear to take the property or to prevent the person from resisting;
[¶] AND [¶] 6. When the Defendant used force or fear, he intended to deprive
the owner of the property permanently, or to remove the property from the
owner’s possession for so extended a period of time that the owner would be
deprived of a major portion of the value or enjoyment of the property. [¶]
The Defendant’s intent to take the property must have been formed before or
during the time he used force or fear. If the Defendant did not form this
required intent until after using force or fear, then he did not commit
robbery. [¶] If you find the Defendant guilty of robbery, it is robbery of the
second degree. [¶] A person takes something when he or she gains possession
of it and moves it some distance. The distance moved may be short. [¶] The
property taken can be of any value, however slight. Two or more people may
possess something at the same time. [¶] A person does not have to actually
hold or touch something to possess it. It is enough if the person has control
over it or the right to control it, either personally or through another person.
[¶] A store or business employee who is on duty has possession of the store or
business owner’s property. [¶] Fear, as used here, means fear of injury to the
person himself. Fear may be shown by circumstantial evidence. Even when
the person testifies that he or she is not afraid, circumstantial evidence may
satisfy the element of fear. [¶] Property is within a person’s immediate
presence if it is sufficiently within his or her physical control that he or she
could keep possession of it if not prevented by force or fear. [¶] An act is done
against a person’s will if that person does not consent to the act. In order to
consent, a person must act freely and voluntarily and know the nature of the
act.”
                                        6
                                        B
      Quinones asserts that the prosecution’s arguments constituted the
submission of a legally invalid theory to the jury with regard to the element
of intent. He argues that the failure of the jury to be properly instructed on a
claim of right to the money Quinones took from the cash register made it
possible for the jury to convict him on an improper legal theory. In other
words, Quinones contends the jury was incorrectly led to believe that a claim
of right would not negate the element of intent. In response, the Attorney
General argues the issue was forfeited by Quinones’s failure to object to the
prosecutor’s argument at trial. Even if not forfeited, the Attorney General
contends the prosecutor’s arguments were not improper because the defense
of claim of right was not applicable in this case.
      It is “the general rule that a defendant cannot complain on appeal of
misconduct by a prosecutor at trial unless in a timely fashion he made an
assignment of misconduct and requested that the jury be admonished to
disregard the impropriety.” (People v. Benson (1990) 52 Cal.3d 754, 794
(Benson); E.g., People v. Green (1980) 27 Cal.3d 1, 27–34.) If no objection is
made in the trial court, “the point is reviewable only if an admonition would
not have cured the harm caused by the misconduct.” (People v. Price (1991) 1
Cal.4th 324, 447.)
      Quinones failed to object to the statements he now claims were
improper. “Any harm threatened” by the prosecution’s comments “was
certainly curable,” and Quinones does not contend otherwise. (Benson, supra,
52 Cal.3d at p. 794.) Accordingly, the argument was forfeited. However,
even if an objection to the statements or request for a claim of right
instruction had been made, we would reject the claim on its merits because
the defense is not available on these facts.


                                        7
      “ ‘Although an intent to steal may ordinarily be inferred when one
person takes the property of another, particularly if he takes it by force, proof
of the existence of a state of mind incompatible with an intent to steal
precludes a finding of either theft or robbery. It has long been the rule in this
state and generally throughout the country that a bona fide belief, even
though mistakenly held, that one has a right or claim to the property negates
felonious intent. [Citations.] A belief that the property taken belongs to the
taker [citations], or that he had a right to retake goods sold [citation] is
sufficient to preclude felonious intent. Felonious intent exists only if the
actor intends to take the property of another without believing in good faith
that he has a right or claim to it. [Citation.]” [Citation.]’ ” (People v. Tufunga
(1999) 21 Cal.4th 935, 943 (Tufunga).)
      The defense of claim of right, however, does not extend to “robberies
perpetrated to satisfy, settle or otherwise collect on a debt, liquidated or
unliquidated—as opposed to forcible takings intended to recover specific
personal property in which the defendant in good faith believes he has a bona
fide claim of ownership or title ….” (Tufunga, supra, 21 Cal.4th at p. 956.)
      Tufunga explained the rationale for the rule: “ ‘The distinction
between specific personal property and money in general is important. A
debtor can owe another $150 but the $150 in the debtor’s pocket is not the
specific property of the creditor. One has the intention to steal when he takes
money from another’s possession against the possessor’s consent even though
he also intends to apply the stolen money to a debt. The efficacy of self-help
by force to enforce a bona fide claim for money does not negate the intent to
commit robbery. Can one break into a bank and take money so long as he
does not take more than the balance in his savings or checking account?
Under the majority rule [as it then existed, allowing a claim of right defense


                                         8
to any robbery,] the accused must make change to be sure he collects no more
than the amount he believes is due him on the debt. A debt is a relationship
and in respect to money seldom finds itself embedded in specific coins and
currency of the realm. Consequently, taking money from a debtor by force to
pay a debt is robbery. The creditor has no such right of appropriation and
allocation.’ ” (Tufunga, supra, 21 Cal.4th at pp. 954–955.)
      On appeal, Quinones argues the prosecutor’s statements in closing
argument were improper without the claim of right instruction because there
was evidence the money he took from the cash register was owed to him.
Specifically, he points to the manager’s testimony that he would give
Quinones a cash refund. For the reasons articulated in Tufunga, this
evidence does not establish that Quinones lacked felonious intent. Rather,
even if he was entitled to money to settle the debt of his returned hamburger,
he was not permitted under the law to use self-help to settle that debt.
Accordingly, the prosecutor’s statements were consistent with the law. For
the same reason, Quinones’s trial counsel was not ineffective for failing to
request the claim of right defense instruction.
                                       II
                           Lesser Included Offenses
      Quinones next contends that the trial court erred in failing to instruct
on what he argues were the lesser included offenses of theft and assault. The
Attorney General responds that those instructions were not warranted
because there was no evidence to support the theft instruction and because
assault is not a lesser included offense to robbery.
                                       A
      Robbery requires that the defendant take by force or fear, whereas
theft requires only that the defendant take without consent. (People v.


                                        9
Ramkeesoon (1985) 39 Cal.3d 346, 351.) Fear may be inferred from the
circumstances of the crime. (People v. Cuevas (2001) 89 Cal.App.4th 689,
698.) Further, the use of force or fear to retain property already in the
perpetrator’s possession and to facilitate escape constitutes robbery. (People
v. Gomez (2008) 43 Cal.4th 249, 255.)
      Trial courts have a duty, even in the absence of a request, to instruct
juries in criminal cases in those principles of law necessary to assist them in
understanding the case. (People v. Moye (2009) 47 Cal.4th 537, 548; People v.
Breverman (1998) 19 Cal.4th 142, 154.) Courts must instruct juries on lesser
included offenses where there is substantial evidence from which a jury could
conclude that the lesser offense was committed, and the greater offense was
not. (People v. Cook (2006) 39 Cal.4th 566, 596.) “Substantial evidence is
evidence sufficient to ‘deserve consideration by the jury,’ that is, evidence
that a reasonable jury could find persuasive.” (People v. Barton (1995) 12
Cal.4th 186, 201, fn. 8.)
      The fact that “[t]heft is a lesser and necessarily included offense in
robbery” (People v. Ramkeesoon, supra, 39 Cal.3d at p. 351) does not mean
that whenever robbery is charged, instructions on theft must also be given.
Rather, only “when the record contains substantial evidence of the lesser
offense, that is, evidence from which the jury could reasonably doubt whether
one or more of the charged offense’s elements was proven, but find all the
elements of the included offense proven beyond a reasonable doubt.” (People
v. Moore (2011) 51 Cal.4th 386, 408–409 (Moore).)
      On appeal, we independently review the record to determine whether
there is substantial evidence that could support a finding of guilt on a lesser
offense. We do not assess credibility or decide whether a jury should convict
on the lesser offense. Our concern is only whether the evidence is substantial


                                        10
such that a jury could reasonably choose the lesser of the offenses. (People v.
Manriquez (2005) 37 Cal.4th 547, 587.)
                                        B
      Here, the prosecution presented evidence in the form of testimony from
the manager and cashier, and the surveillance video, establishing
unequivocally that Quinones used force to steal cash from the register.
Specifically, the evidence showed that Quinones pushed the manager’s hand
away from the register to take the bills, then pushed past the manager out of
the store’s door, and finally that Quinones punched the manager in the face
as Quinones fled. Quinones did not testify himself and called no witnesses on
his behalf at trial. In his appellate briefs, Quinones only directs us to
statements made by the trial judge at the sentencing hearing after the jury’s
verdict was rendered and a statement by the manager at trial that at the
moment Quinones struck him, he had turned to go back inside the store.
      Quinones asserts “one way to read the evidence is that [his] use of force
against the nighttime manager was singly and separately motivated by his
anger at being mocked, following the taking.” In support of this theory,
Quinones cites the statements of the trial judge at the sentencing hearing
suggesting the store employees might have been mocking him and that
Quinones could have punched the manager because he was “fed up” with the
way he was being treated in life. These statements were made by the court to
explain its rational for striking Quinones’s priors. They were not evidence
presented to the fact finder during trial. Thus, they do not support a theft
instruction. (See People v. Stanley (2006) 39 Cal.4th 913, 961, fn. 10 [“ ‘It is
axiomatic that argument is not evidence.’ ”].)
      The only actual evidence Quinones cites to support his argument is the
manager’s statement at trial that Quinones struck him after he turned


                                       11
around to go back inside the store. The manager testified that Quinones ran
toward the drive through and he followed, yelling to Quinones to give the
money back. The manager then stated, “I ran to the drive-through. He kept
walking. I went back. I went back. That’s when he turned around, and he
struck me … in the face.” The prosecutor next asked if “just prior to him
hitting you in the face, were you still asking him for the money back?” The
manager responded “[no]. I was headed inside.” The video surveillance,
however, shows clearly that the manager was actively pursuing Quinones
when Quinones turned and punched him in the face.
      Given this clear video evidence, we reject Quinones’s assertion that a
reasonable interpretation of the manager’s testimony was “that the theft and
the later punch were two independent acts.” Rather, on this record and as
Quinones’s defense counsel argued, Quinones “was either guilty of robbery or
he was not the perpetrator and was innocent of any crime.” (People v. Dorsey
(1995) 34 Cal.App.4th 694, 705.) Because there was not substantial evidence
from which the jury could have found Quinones guilty of theft rather than
robbery, no instruction on the lesser included offense was warranted. (Moore,
supra, 51 Cal.4th at p. 409; People v. Jones (1992) 2 Cal.App.4th 867, 872.)
                                        C
      Quinones next contends the jury should also have been instructed on
assault as a lesser included offense of robbery. “To determine whether a
lesser offense is necessarily included in the charged offense, one of two tests
(called the ‘elements’ test and the ‘accusatory pleading’ test) must be met.”
(People v. Lopez (1998) 19 Cal.4th 282, 288.) “Under the accusatory pleading
test, a lesser offense is included within the greater charged offense ‘ “if the
charging allegations of the accusatory pleading include language describing
the offense in such a way that if committed as specified the lesser offense is


                                        12
necessarily committed.” ’ ” (Id. at pp. 288–289.) In other words, “if the facts
actually alleged in the accusatory pleading include all of the elements of the
lesser offense[,]” the trial court is required to instruct on the lesser offense.
(People v. Bailey (2012) 54 Cal.4th 740, 748.)
      Quinones asserts that because he was charged with “accomplishing the
taking by means of ‘force and fear,’ assault was a necessarily included offense

under the accusatory pleading test.”4 As Quinones recognizes, this logic was
considered and rejected in People v. Wright (1996) 52 Cal.App.4th 203
(Wright). Wright reasoned “force” in the context of robbery did not
necessarily mean physical force; it could be constructive force, i.e., fear. (Id.
at pp. 210–211.) Wright explained, “ ‘force’ is not an element of robbery
independent of ‘fear’; there is an equivalency between the two.” (Id. at
p. 211.) On that basis, Wright concluded that an allegation of robbery
encompassing both “force” and “fear” did not warrant an instruction on
assault as a lesser included offense: “Since the element of force can be
satisfied by evidence of fear, it is possible to commit a robbery by force
without necessarily committing an assault. Consequently, under the
‘accusatory pleading’ test, assault is not necessarily included when the
pleading alleges a robbery by force.” (Ibid.)
      The Supreme Court has cited Wright twice on this issue, though it has
not commented on Wright’s reasoning because it found in each case that no
substantial evidence supported an instruction on the lesser included offense,
even assuming the accusatory pleading test were satisfied. (People v.
O’Malley (2016) 62 Cal.4th 944, 984–985; People v. Parson (2008) 44 Cal.4th


4    The accusatory pleading here alleged Quinones “did unlawfully and by
means of force and fear take personal property from the person, possession
and immediate presence of [the manager] in violation of PENAL CODE
SECTION 211.”
                                        13
332, 350.) We likewise have no occasion in this case to consider the reasoning
in Wright because we conclude that even if the accusatory pleading test were
satisfied, and even if substantial evidence supported a finding that Quinones
was guilty of assault but not of robbery (see People v. Casteneda (2011) 51
Cal.4th 1292, 1327–1328), any error in failing to instruct the jury was
harmless.
      “In noncapital cases, ‘the rule requiring sua sponte instructions on all
lesser necessarily included offenses supported by the evidence derives
exclusively from California law.’ [Citation.] As such, ‘in a noncapital case,
error in failing sua sponte to instruct, or to instruct fully, on all lesser
included offenses and theories thereof which are supported by the evidence
must be reviewed for prejudice exclusively under [People v.] Watson [(1956)
46 Cal.2d 818, 836].’ ” (People v. Beltran (2013) 56 Cal.4th 935, 955
(Beltran).) “ ‘[U]nder Watson, a defendant must show it is reasonably
probable a more favorable result would have been obtained absent the
error.’ ” (Ibid.)
      As an initial matter, we note that the mere fact we assume substantial
evidence supported the lesser included offense instructions (i.e., a reasonable
jury could have found Quinones guilty of assault, but not of robbery) does not
in and of itself establish prejudice. “[T]he Watson test for harmless error
‘focuses not on what a reasonable jury could do, but what such a jury is likely
to have done in the absence of the error under consideration. In making that
evaluation, an appellate court may consider, among other things, whether the
evidence supporting the existing judgment is so relatively strong, and the
evidence supporting a different outcome is so comparatively weak, that there
is no reasonable probability the error of which the defendant complains
affected the result.’ ” (Beltran, supra, 56 Cal.4th at p. 956, italics omitted.)


                                         14
      Here, the evidence supporting the jury’s robbery verdict was
overwhelming. The Jack-in-the-Box employees told police immediately after
the incident that Quinones stole bills from the cash register and punched the
manager in the face to get away. As discussed, the employees both testified
that Quinones grabbed the bills from the register by pushing the manager’s
hand out of the way, pushed through the manager to leave, then punched the
manager in the face as he fled the scene. This testimony was supported by
the surveillance video showing the same. By contrast, the evidence
supporting a finding that Quinones merely committed assault unconnected to
the robbery is meager. Quinones points again to the statements made by the
trial court at sentencing, after the conviction, and the manager’s statement
that he had turned to go back inside before the punch. Quinones, however,
concedes the manager’s statement was contradicted by the video and that at
best the statement showed “he might not have punched the manager for the
purpose of resisting or accomplishing [the] taking.” (Italics added.) Further,
Quinones’s other actions—pushing the manager’s hand and pushing past the
manager out of the store—supported the verdict.
      The evidence that there was an assault separate from the robbery was
scant. Accordingly, Quinones has not shown he would have achieved a more
favorable result if the jury had been instructed on assault. Any error was
therefore harmless under Watson.
                                      III
                         Correction of Clerical Error
      Quinones brings a clerical error in the trial court’s August 8, 2019
minute order to this court’s attention and asks that the order be corrected.
The Attorney General does not oppose the request. The order incorrectly
states that Quinones was found guilty of “all counts & priors by jury.”


                                      15
Quinones, however, admitted the relevant priors. Quinones states that
correction is needed because his admittance of the priors could be relevant to
any future sentencing proceedings.
      We agree correction of the record is appropriate and remand to the trial
court to make the correction. (See People v. Mitchell (2001) 26 Cal.4th 181,
185 [“ ‘It is not open to question that a court has the inherent power to correct
clerical errors in its records so as to make these records reflect the true facts.
[Citations.] The power exists independently of statute and may be exercised
in criminal as well as in civil cases. … The court may correct such errors on
its own motion or upon the application of the parties.’ ”].)
                                 DISPOSITION
      The judgment is affirmed, and the matter is remanded with directions
to the trial court to modify the August 8, 2019 minute order to remove the
inaccurate statement that the jury rendered a finding on the prior offense
allegations.


                                                               McCONNELL, P. J.

WE CONCUR:



AARON, J.



GUERRERO, J.




                                        16